Exhibit 10.29 INVENTION TRANSFER AGREEMENT ANNEX NO. 1, PART 2, FORMING THE INSEPARABLE PART OF THE INVENTION TRANSFER AGREEMENT Dated 13 August 2007 (hereinafter: Agreement), entered into by and between KALMÁR NAGY Imre (residential address: 1022 Budapest, Alsótörökvész út 14., mother’s name: DUBECZ Margit) (hereinafter: Inventor), on the one hand; and VIDATECHTechnológiai Kutató, Fejlesztő és SzolgáltatóKorlátolt Felelősségű Társaság (head office: 1095 Budapest, Soroksári út 94-96.; company registration No.: 01-09-870107, recorded at the [Budapest] Metropolitan Court as Court of Registration, represented by: KUN Dániel Jr., Managing Director; hereinafter: Legal Successor). Invention: 1. KALMÁR NAGY Imre’s invention on the subject-matter of “Red mud neutralization ” 2. KALMÁR NAGY Imre’s invention on the subject-matter of “PVC shielded electrical cable recycling” 3. KALMÁR NAGY Imre’s invention on the subject-matter of “Biodegradable de-icing solution” Budapest, 28 November 2007 /s/ Kalmar Nagy Imre /s/ Daniel Kun KALMÁR NAGY Imre, Inventor Legal Successor, the representative thereof /s/ Rozsnyay Viktor on behalf of Power of the Dream Ventures, Inc.
